DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    85
    376
    media_image1.png
    Greyscale

Status of the Claims
Claims 1 – 18 and 21 – 27 are pending in the instant application.
Election/ Restriction
Applicant’s election with traverse of Group I (claims 1 – 18), directed towards the compound of formula (I) and the pharmaceutical composition comprising said compounds, in the reply filed on January 22, 2021 is acknowledged. Claims 21 – 27 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn towards nonelected invention, there being no allowable generic or linking claim. Further, Applicant has specifically elected the compound of Example 38, 5-(2-chlorobenzyl)-4-methoxy-6-methylpyrimidine-2-carboxylic acid.
	Expanded Search: The species as elected by the Applicant was found to be free of prior art. Therefore, search has been further expanded to the full scope of the instant claims. No prior art was found.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
Rejoinder
Claims 1 – 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21 – 27, directed to the method of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 1, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Search: Search has also been conducted to include the scope of the instant method claims 21 – 27. No prior art was found.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 5, 2019; and November 17, 2020 have been considered by the Examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is the WIPO Publication 2016140978 A1 (Wagner). Wagner teaches (see, page 10) the compound as presented below:

    PNG
    media_image2.png
    213
    432
    media_image2.png
    Greyscale

However, Wagner does not explicitly teach or provide sufficient guidance for the compounds, wherein the instant variables R1 and R2 are selected from the Markush groups as recited in the instant claims. Therefore, the instant claims are considered novel.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 – 18 and 21 – 27 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sagar Patel/Examiner, Art Unit 1626            

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626